Citation Nr: 1316635	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel





INTRODUCTION

The Veteran served on active duty from January 1990 to March 1994 and from August 1996 to September 2001, with a period of National Guard service from 1994 to 1996.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran for good cause was unable to appear at a hearing before the Board.

In October 2010 and November 2012, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's combined disability rating for her service-connected physical and psychiatric disabilities is 90 percent. 

Although VA medical opinions have been obtained addressing whether either the service-connected physical disabilities or service-connected psychiatric disability preclude her from obtaining or following substantial gainful employment, there is no opinion regarding whether the service-connected disabilities, physical and psychiatric, together render her unemployable.  




As the evidence is insufficient to decide the claim, the case is REMANDED for the following action:


1.  Obtain VA records since April 2008. 

2.  Afford the Veteran a VA examination by either a physiatrist (physician specializing in rehabilitative medicine) or a practitioner in the field of rehabilitative medicine to determine: 

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the service-connected disabilities: major depression, lumbosacral strain, temporomandibular joint syndrome, migraine headaches, residuals of third right metatarsal fracture, bilateral knee disabilities, bilateral hip disabilities, and right knee scar, together prevent the Veteran from obtaining or following substantial gainful employment.

In formulating the opinion, the VA examiner is asked to consider the following facts: 

* The Veteran graduated high school in 1988 and enlisting in service in 1990;

* The Veteran's military occupational specialty during her second period of service (1996-2001) was a track vehicle repairer;



* After her Medical Board discharge from service in 2001, the Veteran was employed full time from 2001 to 2003 as a tool and parts attendant, and on an "on-call" basis from 2005-2006 as a cook.

* The Veteran's combined disability rating is 90 percent with each rating as follows: major depression, 50 percent; lumbosacral strain, 40 percent; temporomandibular joint syndrome, 30 percent; migraine headaches, 30 percent; residuals of right third metatarsal fracture, 20 percent; bilateral knee disabilities, each 10 percent; bilateral hip disabilities, each 10 percent; and a right knee scar, 10 percent.

* The Veteran's last VA psychiatric examination was in December 2010 and the last general medical examination was in February 2013.

The Veteran's file must be provided to the VA examiner for review. 

3.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


